          Case 3:20-cv-00262-LPR Document 6 Filed 11/02/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JIMMY MANES                                                                             PLAINTIFF
ADC #164009

v.                                Case No. 3:20-cv-00262-LPR

PHILLIP STERING, Correctional Officer,                                               DEFENDANT
Craighead County Detention Center

                                           JUDGMENT

       Pursuant to the order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Jimmy Manes’s Complaint is dismissed without prejudice. This dismissal counts as a “strike”

within the meaning of 28 U.S.C. § 1915(g). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an in forma pauperis appeal taken from the order and judgment dismissing this action is

considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 2nd day of November 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
